The petitioners alleged, that Mr. Thatcher was elected by a majority of one vote, and, that among the votes given in, there were two votes in his favor, on one piece of paper, which, when the votes were sorted, were severed by the town clerk and counted.
The parties to question the election, at the time assigned made their appearance on the floor, and after having been heard, withdrew. The question was then put, whether Mr. Thatcher was legally chosen, and passed in the affirmative.”2
[The only paper, remaining on the files, in this case, is the petition.]

 Same, 28, 31.